                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                    CR 11-58-GF-BMM

                            Plaintiff,

            vs.
                                              ORDER
 MORIAH MELISSA OJEDA,

                            Defendant.


      Upon unopposed motion of the United States, and for good cause shown, IT

IS ORDERED the United States= motion to allow Dr. Ryan Nybo to testify via

video at the competency hearing scheduled for December 4, 2018 at 10:00 a.m. is

GRANTED.          The United States shall make all the necessary video conference

arrangements with the Court systems staff in Great Falls, Montana. The hearing

will not be continued or interrupted if conferencing arrangements cannot be made

or if the conference transmission signal is interrupted or lost.

      DATED this 29th day of November, 2018.
